DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
 Response to Amendment
	The Amendment received August 4, 2022 has been entered.
	Claims 1 and 13 have been amended.  Support for the Amendment is provided by the Applicant’s original disclosure including the Specification at ¶21, ¶68 -¶88, Fig. 7C.
Response to Arguments
	The Applicant’s arguments received August 4, 2022 traversing the rejections set forth by the June 9, 2022 Final Rejection have been fully considered. The arguments are persuasive in view of the Amendment. New grounds of rejection are asserted below in view of the amended claim language.
Claim Interpretation
Claim 2 recites in part “wherein introduction of the oxygen-containing gas and the hydrogen-containing gas is executed at a temperature of 400°C to 850°C.” The language “at a temperature of 400°C to 850°C” is interpreted to mean at a temperature within the range of equal to or more than 400°C and equal to or less than 850°C.
				   Prior Art
U.S. Patent No. 10,096,840 to Venkataraman et al. (“VENKATARAMAN”)
US2006/0141300 to Wood et al. (“WOOD”)
Faes et al., A Review of RedOx Cycling of Solid Oxide Fuel Cells Anode, Membranes 2012, 2, 585-664 (“FAES”)
M. Pihlatie et al. Journal of Power Sources 193 (2009) 322-330 (“PIHLATIE”)
Sukino et al., Effect of Redox Cycling on Mechanical Properties of Ni-YSZ Cermets for SOFC Anodes; ECS Transactions, 35 (1) 147301482 (2011) (“SUKINO”)
Bin Liu, Yun Zhang, Baofeng Tu, Yonglai Dong, Mojie Cheng, Electrochemical impedance investigation of the redox behaviour of a Ni–YSZ anode, Journal of Power Sources, Volume 165, Issue 1, 2007, Pages 114-119 (“LIU”)
Waldbillig et al. Enhancing the Redox Tolerance of Anode-Supported SOFC by Microstructural Modification, Journal of The Electrochemical Society. 154, (2) B133-B138 (2007) (“WALDBILLIG”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VENKATARAMAN.
	Regarding Claim 1, VENKATARAMAN discloses an anode layer activation method (abstract, in a solid oxide fuel cell the anode layer activation method comprising: providing an anode layer containing nickel metal (3:23-45, metallic Ni containing cermet anode); stacking the anode layer, an electrolyte layer and a cathode layer on a metal support part to form a metal support cell (3:4-14, planar cell stack including anode, cathode, electrolyte, and metal plates; also see Fig. 1); introducing an oxygen-containing gas into the anode layer to oxidize the nickel metal (5: 12-26 “intentionally oxidizing SOFC anode electrodes 103 in a SOFC stack 100 at a relatively high temperature, such as at 760°C, and above, in case of a stoppage, such as an emergency stop or a pre-planned stop of the SOFC system, to prevent the low temperature oxidation of the anode electrodes 103”; 5:55-67 “the nickel percolating network is re-established after the high temperature oxidation-reduction cycle”), the anode layer containing an unconnected network of nickel when the oxygen-containing gas is introduced (5:0-5, nickel clumps 201c exhibit a lower percolation (e.g., the nickel clumps 201c may be discrete and spaced apart from each other)”), and introducing a hydrogen-containing gas (5:25-35) into the anode layer to reduce the nickel that was oxidized and to connect the unconnected network of nickel and thereby increase a number of conduction paths in the anode layer that electrically connect the electrolyte layer to the metal support part (5:55-67, “[a]fter the reduction step shown in Fig. 3c, the continuous nickel oxide percolating network 203, including the nickel oxide grains 203a and grain boundaries 203b is converted back to the continuous nickel percolating network 201 … [t]hus, the nickel percolating network is re-established after the high temperature oxidation-reduction cycle”).  
	VENKATARAMAN further discloses the high temperature oxidation followed by re-reduction healed the cells whose performance was degraded after the low temperature oxidation and re-reduction be reformation of the nickel percolating network (6:67 – 7:3; see also Fig. 4A).
	Regarding Claim 3, VENKATARAMAN discloses the anode layer activation method according to claim 1, and further discloses wherein introduction of the oxygen-containing gas and the hydrogen-containing gas is executed at a temperature that is higher than an operating temperature of the solid oxide fuel cell (5:15-30 “when an oxidation step is executed at relatively high temperature, such as near the SOFC operating temperature (i.e., the  high temperature of at least 760°C)”; 5:18-20 800-950°C).  
	Regarding Claim 5, VENKATARAMAN discloses the anode layer activation method according to claim 1, and further discloses wherein the solid oxide fuel cell includes a constituent member containing a binder, and burning and oxidizing the binder of the constituent member when oxidizing the nickel.  
	Regarding Claim 6, VENKATARAMAN discloses the anode layer activation method according to claim 1, and further discloses wherein the oxygen-containing gas is air (6:40-45, oxidized with high temperature air purge).
	Regarding Claim 12, VENKATARAMAN discloses the anode layer activation method according to claim 1, and further discloses wherein oxidation and reduction of the anode layer are only carried out once per one switching to introduction of the hydrogen-containing gas after introduction of the oxygen-containing gas (as discussed above, one cycle of high temperature oxidation and reduction are executed following the development of an unconnected network of Ni).  
	Regarding Claim 13, VENKATARAMAN is relied upon as above which addresses the following limitations of Claim 13 including a solid oxide fuel cell system comprising: a solid oxide fuel cell having a metal support cell, the metal support cell comprising an anode layer containing nickel metal, an electrolyte layer and a cathode layer stacked on a metal support part.
	VENKATARAMAN further discloses a fuel introduction unit (fuel inlet conduit 514 from fuel source 513) that introduces a hydrogen-containing gas into the anode layer (as shown by Fig. 5), an oxidation processing unit that introduces an oxygen-containing gas into the anode layer (as shown by Fig. 5, such as oxidation units 400, 450; col. 7 lines 65-67 oxidation unit used to provide intentional oxidation to anode), and a control unit (control unit 150, col. 5 lines 60-65) that controls operations of the fuel introduction unit and the oxidation processing unit, when activating the anode layer (col. 6-7, Fig. 5-7 and corresponding discussion), the control unit being configured to operate the oxidation processing unit to introduce the oxygen-containing gas into the anode layer to oxidize the nickel metal, the anode layer containing an unconnected network of nickel (control unit executes the oxidation reduction process to re-establish the percolating network of Ni when clumps of unconnected Ni develop during fuel cell operation) when the oxygen-containing gas is introduced, and being configured to operate the fuel introduction unit to introduce the hydrogen-containing gas into the anode layer to reduce the nickel that was oxidized to thereby increase a number of conduction paths formed by reduction of the nickel that electrically connect the electrolyte layer to the metal support part in the anode layer (col. 4 liens 18-25, the percolating network extends through the thickness of the anode from the ribs 106 to the electrolyte 105).  
	Regarding Claim 14, VENKATARAMAN is relied upon as above which addresses the following limitations of Claim 14 including a solid oxide fuel cell comprising: a metal support cell having an anode layer containing nickel metal, an electrolyte layer and a cathode layer are stacked on a metal support part.
	VENKATARAMAN further discloses the anode layer having three-phase boundaries defined by the nickel metal, electrolytes and pores (as shown by Fig. 3A through Fig. 3C including pores, electrolyte and Ni metal), the anode layer including conduction paths of the nickel (percolating network of Ni as discussed above) that connect the electrolyte layer to the metal support part, and the conduction paths of the nickel being thinner than conduction paths formed by oxidization of the nickel (because the Ni expands in size when oxidized to NiO), and the conduction paths of the nickel extending throughout the anode layer to a surface of the electrolyte to connect the electrolyte layer to the metal support part (as is characteristic of a percolating network of Ni; the percolating network extends through the thickness of the anode from the ribs 106 to the electrolyte 105 as discussed above with respect to Claim 13).  
	Regarding Claim 15, VENKATARAMAN discloses the solid oxide fuel cell according to claim 14, and further discloses wherein the conduction paths of the nickel in the anode layer are formed by oxidizing and reducing the nickel (as discussed above with respect to Claim 1, the percolating network is reestablished by the high temperature oxidation and reduction steps).  
	Regarding Claim 16, VENKATARAMAN discloses the solid oxide fuel cell according to claim 15, and further discloses wherein the conduction paths formed by oxidizing the nickel are formed by introducing an oxygen-containing gas into the anode layer to connect the nickel (as discussed above with respect to Claim 1 the percolating network is reestablished by the high temperature oxidation and reduction steps).  
	Regarding Claim 17, VENKATARAMAN discloses the solid oxide fuel cell according to claim 15, and further discloses wherein the conduction paths formed by the nickel are formed by introducing a hydrogen- containing gas into the anode layer to reduce a number of conduction paths formed by the oxidization of the nickel (as discussed above with respect to Claim 1, the percolating network is reestablished by the high temperature oxidation and reduction steps, see also Fig. 3A through 3C).  
	Regarding Claim 18, VENKATARAMAN discloses the solid oxide fuel cell according to claim 16, and further discloses wherein the conduction paths formed by the nickel are formed by introducing a hydrogen- containing gas into the anode layer to reduce a number of conduction paths formed by the oxidization of the nickel (as discussed above with respect to Claim 1, the percolating network is reestablished by the high temperature oxidation and reduction steps, see also Fig. 3A through 3C).    
	Regarding Claim 19, VENKATARAMAN discloses the solid oxide fuel cell according to claim 1, and further discloses wherein the oxygen-containing gas is introduced into the anode layer at a temperature greater than 650°C (as discussed above as discussed above including with respect to Claim 3).  
	Regarding Claim 20, VENKATARAMAN discloses the solid oxide fuel cell according to claim 13, and further discloses wherein the oxidation processing unit is configured to introduce the oxygen-containing gas into the anode layer at a temperature greater than 650°C (as discussed above including with respect to Claim 3).   
Claim Rejections - 35 USC § 103
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over WOOD in view of FAES, further in view of SUKINO and VENKATARAMAN.

	Regarding Claim 1, WOOD discloses an anode layer activation method in a solid oxide fuel cell having an anode, cathode, and electrolyte (Claim 13), in which an anode layer containing nickel (¶ [0003], [0023], [0026], NiO YSZ anode), an electrolyte layer and a cathode layer are stacked (Claim 13), the anode layer activation method comprising: introducing an oxygen-containing gas into the anode layer to oxidize the nickel (¶ [0012] sintering in air to oxidize the anode, ¶ [0032], reoxidation of anode at 650°or less), and introducing a hydrogen-containing gas into the anode layer to reduce the nickel that was oxidized (¶ [0012] introducing a reducing agent to the anode after sintering, and then again after reoxidizing, at a temperature of 600-1,000°C) and to thereby increase conduction paths formed by reduction of the nickel that electrically connect the electrolyte layer to the metal support part in the anode layer (this effect of the method necessarily results because WOOD teaches each of the claimed method steps applied to the same structure claimed). In addition, WOOD teaches that NiO is reduced to Ni and Ni crystals grow while NiO is consumed, and this constitutes an increase in conduction paths as claimed. WOOD further discloses providing an anode layer containing nickel metal (¶6, ¶22-23 after first reduction, the anode comprises Ni grains), stacking the anode layer an electrolyte layer and a cathode layer (claim 13).
	WOOD does not expressly disclose (1) a metal support cell where the anode, electrolyte and cathode are stacked on a metal support part; and is silent with respect to (2) the reducing agent comprising a hydrogen-containing gas; and (3) an unconnected network of nickel at the time that oxygen is introduced to the anode to oxidize the nickel metal.
	VENKATARAMAN discloses an anode layer activation method (abstract, in a solid oxide fuel cell the anode layer activation method comprising: providing an anode layer containing nickel metal (3:23-45, metallic Ni containing cermet anode); stacking the anode layer, an electrolyte layer and a cathode layer on a metal support part to form a metal support cell (3:4-14, planar cell stack including anode, cathode, electrolyte, and metal plates; also see Fig. 1); introducing an oxygen-containing gas into the anode layer to oxidize the nickel metal (5: 12-26 “intentionally oxidizing SOFC anode electrodes 103 in a SOFC stack 100 at a relatively high temperature, such as at 760°C, and above, in case of a stoppage, such as an emergency stop or a pre-planned stop of the SOFC system, to prevent the low temperature oxidation of the anode electrodes 103”; 5:55-67 “the nickel percolating network is re-established after the high temperature oxidation-reduction cycle”), the anode layer containing an unconnected network of nickel when the oxygen-containing gas is introduced (5:0-5, nickel clumps 201c exhibit a lower percolation (e.g., the nickel clumps 201c may be discrete and spaced apart from each other)”), and introducing a hydrogen-containing gas (5:25-35) into the anode layer to reduce the nickel that was oxidized and to connect the unconnected network of nickel and thereby increase a number of conduction paths in the anode layer that electrically connect the electrolyte layer to the metal support part (5:55-67, “[a]fter the reduction step shown in Fig. 3c, the continuous nickel oxide percolating network 203, including the nickel oxide grains 203a and grain boundaries 203b is converted back to the continuous nickel percolating network 201 … [t]hus, the nickel percolating network is re-established after the high temperature oxidation-reduction cycle”).  
	VENKATARAMAN further discloses the high temperature oxidation followed by re-reduction healed the cells whose performance was degraded after the low temperature oxidation and re-reduction be reformation of the nickel percolating network (6:67 – 7:3; see also Fig. 4A).
	However, FAES discloses both (1) metal supported fuel cell configurations of solid oxide fuel cells (p. 623 section 3.3.3), comprising a metal support for the anode, electrolyte, and cathode stack, and is among the most stable cell configurations under RedOx conditions (section 3.3.3 and section 2.4.6), while also providing flexibility in cathode composition choice (section 3.3.3); and (2) hydrogen is a known reducing agent for NiO (section 2.2.1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of WOOD, and the fuel cell of WOOD, to comprise a metal support cell where the anode, electrolyte, and cathode are stacked on a metal support part as is well-known in the art and commonly employed as a solid oxide fuel cell configuration. The motivation for doing so would be to, for example, utilize thin electrode and electrolyte layers while relying on mechanical support of the metal support structure as is a well-known benefit of metal supported cells. Furthermore, before the effective filing date of the claimed invention it would have been obvious to have utilized hydrogen as the reducing agent in the process of WOOD because hydrogen is known in the art to be a reducing agent of NiO to be used following reoxidation of Ni (section 2.1 and 2.2.1).
	With respect to (3) above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have executed the oxidation step, at a high temperature, on an unconnected network of nickel at the time that oxygen is introduced to the anode to oxidize the nickel metal and reform the percolating network of Ni particles as taught by VENKATARAMAN if a low temperature stop had occurred as taught by VENKATARAMAN.
	Regarding Claim 2, WOOD further discloses wherein introduction of the oxygen-containing gas and the hydrogen-containing gas is executed at a temperature of 400-650°C which anticipates the claimed range of 400 to 850°C (Claim 6, ¶ [0012]).  
	Regarding Claim 3, WOOD modified in view of FAES as asserted above meets all of the limitations required of Claim 3. While WOOD does not expressly state “wherein introduction of the oxygen-containing gas and the hydrogen-containing gas is executed at a temperature that is higher than an operating temperature of the solid oxide fuel cell” WOOD is fully capable of operating at a temperature below the temperature at which the oxygen containing gas and the hydrogen containing gas are introduced in the claimed method steps. The gases are introduced at the same temperature range claimed and the fuel cell taught by WOOD is the same as that claimed. Additionally, WOOD in the background section teaches that typically SOFC operating temperatures are about 650-1000°C.  The introduction of oxygen is at 400-650°C and the introduction of hydrogen is at 600-1000°C (¶ [0012]) and accordingly the temperatures are at a range that could be less than the typical operating temperature of an SOFC.
	Regarding Claim 4, WOOD is silent with respect to the introduction temperature of the hydrogen-containing gas is lower than the introduction temperature of the oxygen-containing gas.  However, based on the ranges disclosed by WOOD where the introduction of oxygen is at 400-650°C and the introduction of hydrogen is at 600-1000°C (¶ [0012]), the method is fully capable of operating such that the oxygen is introduced at a temperature greater than the hydrogen is introduced. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have conducted the method of WOOD such that the introduction temperature of the hydrogen-containing gas is lower than the introduction temperature of the oxygen-containing gas. The motivation for doing so would have been to simply utilize a workable range of temperatures for the oxygen introduction step and hydrogen introduction step from the range of temperatures disclosed by WOOD and suitable to achieve the desired oxidation reduction effect consistent with the teachings of WOOD.
	Regarding Claim 5, WOOD further discloses wherein the solid oxide fuel cell includes a constituent member containing a binder (¶ [0012], binder is present in the green uncured structure), and burning and oxidizing the binder of the constituent member when oxidizing the nickel (¶ sintering the green structure in air necessarily results in burning and oxidizing the binder as claimed).  
	Regarding Claim 6, WOOD further discloses wherein the oxygen-containing gas is air (¶ [012], [0026], sintering in air and blowing air over the anode during reoxidation).  
	Regarding Claim 7, WOOD does not disclose the anode layer activation method claim 1 wherein the oxygen-containing gas is a gas containing oxygen obtained by a water dissociation reaction in a gas containing water.  
	However, FAES discloses that water vapor in oxidizing gas during reoxidation plays an important role in optimizing expansion of the NiO (p. 599).
	Accordingly, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified WOOD to comprise use of oxygen-containing gas for reoxidation process that is a gas containing oxygen obtained by a water dissociation reaction in a gas containing water as taught by FAES in order to optimize the expansion of NiO as taught by FAES.
	Regarding Claim 8, WOOD further discloses wherein introduction times of the oxygen-containing gas and the hydrogen-containing gas are each 2 hours or more (Fig. 6 illustrates redox times of 2 hours or more).  
	Regarding Claim 11, WOOD further discloses wherein respective potentials of the anode layer at a time of oxidation and a time of reduction are natural potentials (no external potential is applied to the anode layer and accordingly only natural potentials are present at time of oxidation and time of reduction).  
 	Regarding Claim 12, WOOD further discloses wherein oxidation and reduction of the anode layer are only carried out once per one switching to introduction of the hydrogen-containing gas after introduction of the oxygen-containing gas (¶ [0012]).  
	Regarding Claim 13, WOOD, as modified above with respect to Claim 1, comprises a solid oxide fuel cell system comprising: a solid oxide fuel cell having a metal support cell, in which an anode layer containing nickel, an electrolyte layer and a cathode layer are stacked on a metal support part, a fuel introduction unit that introduces a hydrogen-containing gas into the anode layer, an oxidation processing unit that introduces an oxygen-containing gas into the anode layer, and a control unit that controls operations of the fuel introduction unit and the oxidation processing unit, when activating the anode layer, the control unit being configured to operate the oxidation processing unit to introduce the oxygen-containing gas into the anode layer to oxidize the nickel, and being configured to operate the fuel introduction unit to introduce the hydrogen-containing gas into the anode layer to reduce the nickel that was oxidized to thereby increase conduction paths formed by reduction of the nickel that electrically connect the electrolyte layer to the metal support part in the anode layer.  
	Furthermore, modifying WOOD in view of SUKINO to comprise Ni-YSZ cermet results in the claimed invention wherein the anode layer contains nickel metal, and wherein the control unit being configured to operate the oxidation processing unit to introduce the oxygen-containing gas into the anode layer to oxidize the nickel metal, the anode layer containing an unconnected network of nickel when the oxygen-containing gas is introduced, and being configured to operate the fuel introduction unit to introduce the hydrogen-containing gas into the anode layer to reduce the nickel that was oxidized to thereby increase a number of conduction paths formed by reduction of the nickel that electrically connect the electrolyte layer to the metal support part in the anode layer.
	Lastly, modifying WOOD in view of FAES as asserted above with respect to Claim 1 addresses the limitations wherein the solid oxide fuel cell has a metal support cell, the metal support cell comprising the anode layer containing nickel metal, an electrolyte layer, and cathode layer stacked on a metal support part as claimed.
	Regarding Claim 14, WOOD modified in view of FAES and SUKINO as asserted above with respect to Claim 1, results in the claimed invention including a solid oxide fuel cell comprising: a metal support cell having an anode layer containing nickel metal, an electrolyte layer and a cathode layer are stacked on a metal support part, the anode layer having three-phase boundaries defined the by nickel metal, electrolytes and pores, the anode layer including conduction paths of the nickel that connect the electrolyte layer to the metal support part, and the conduction paths of the nickel being thinner than conduction paths formed by oxidization of the nickel (as discussed above with respect to claims 1-12), and the conduction paths of the nickel extending throughout the anode layer to a surface of the electrolyte to connect the electrolyte layer to the metal support part.  
	Regarding Claim 15, WOOD further discloses the conduction paths of the nickel in the anode layer are formed by oxidizing and reducing the nickel (as discussed above with respect to claims 1-12).  
	Regarding Claim 16, WOOD further discloses the conduction paths formed by oxidizing the nickel are formed by introducing an oxygen-containing gas into the anode layer to connect the nickel (as discussed above with respect to claims 1-12).  
	Regarding Claim 17, WOOD further discloses the conduction paths formed by the nickel are formed by introducing a hydrogen- containing gas into the anode layer to reduce the conduction paths formed by the oxidization of the nickel (as discussed above with respect to claims 1-12).  
	Regarding Claim 18, WOOD further discloses the conduction paths formed by the nickel are formed by introducing a hydrogen- containing gas into the anode layer to reduce the conduction paths formed by the oxidization of the nickel (as discussed above with respect to claims 1-12).   
	Regarding Claim 19, WOOD further discloses the oxygen-containing gas is introduced into the anode layer at a temperature greater than 650°C (¶25, oxidation may be conducted at 750°C). Furthermore, while WOOD teaches some beneficial results when oxidation is conducted at 600°C, SUKINO teaches oxidation at higher temperatures for embodiments comprising 50 vol.% Ni metal that also provides beneficial results. One of ordinary skill in the art reading WOOD, further in view of SUKINO, would have found it obvious to have modified WOOD to comprise oxidation at a temperature greater than 650°C as claimed, such as at 800°C as taught by SUKINO (SUKINO abstract, p. 1474).
	Regarding Claim 20, WOOD further discloses the oxidation processing unit is configured to introduce oxygen containing gas into the anode layer at a temperature greater than 650°C because it is fully capable of functioning as claimed.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WOOD in view of FAES, further in view of PIHLATIE, VENKATARAMAN, and SUKINO.

	Regarding Claims 9-10, WOOD does not disclose wherein the oxygen-containing gas to be introduced is scavenged from the anode layer before introducing the hydrogen-containing gas (with respect to Claim 9) using an inert gas (with respect to Claim 10).
	PIHLATIE teaches a re-oxidation and re-reduction method used to improve anode performance including heating in air, flushing with nitrogen, heating in hydrogen, and flushing again with nitrogen (p. 326, right column; also see p. 324 left column).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified WOOD to comprise oxygen-containing gas to be introduced is scavenged from the anode layer before introducing the hydrogen-containing gas (with respect to Claim 9) using an inert gas (with respect to Claim 10). The motivation for doing so would have been to use a known method step for re-oxidation and re-reduction processes as taught by PIHLATIE and to inhibit unwanted reactions between oxygen and hydrogen at the anode during the re-oxidation and re-reduction processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729